Citation Nr: 1449670	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1954.  The appellant is his surviving spouse.  

The Veteran died in August 2011 prior to the promulgation of a decision in this appeal.  The appellant filed a motion with the agency of original jurisdiction (AOJ) in June 2012 to be substituted for the Veteran in the instant appeal.  The appellant's motion has been granted and she is substituted as the appellant.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.

Informal hearing conferences with a Decision Review Officer were conducted in May 2010 and April 2013 in lieu of formal hearings and reports of those conferences have been associated with the claims file.

The appellant testified before the undersigned at a February 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims file.

In September 2014, the Board granted the appellant's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A December 2010 VA audiologic examination report includes references to relevant VA treatment records dated as early as February 2001.  Also, the appellant reported in a January 2012 statement that the Veteran had received treatment for his ears at the VA Medical Center in West Los Angeles, California as early as 1980 and relevant VA treatment records dated from March 2005 to October 2006 have been submitted by the appellant.  The most recent VA treatment records in the claims file and among the paperless records in the Virtual VA system that have been obtained by the AOJ are from the VA Greater Los Angeles Healthcare System and are dated from February 2007 to July 2008 and from November to December 2010.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss and tinnitus from the VA Greater Los Angeles Healthcare System dated from June 1954 through February 2007 and from July 2008 through August 2011; and all such relevant records from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



